United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
             ___________

             No. 99-2358
             ___________

Roeles Ortiz,                         *
                                      *
                      Appellant,      *
                                      *
      v.                              *
                                      *
United States of America,             *
                                      *
                      Appellee.       *

             __________                   Appeals from the United States
                                          District Court for the Southern
             No. 99-2360                  District of Iowa.
             __________
                                               [UNPUBLISHED]
Sean Demarco Stone,                   *
                                      *
                      Appellant,      *
                                      *
      v.                              *
                                      *
United States of America,             *
                                      *
                      Appellee.       *

             __________

             No. 99-2413
             __________

Eric Gabriel Ortiz,                   *
                                           *
                    Appellant,             *
                                           *
      v.                                   *
                                           *
United States of America,                  *
                                           *
                    Appellee.              *

            __________

            No. 99-2462
            __________

Ramon Ortiz, Jr.,                         *
                                          *
                    Appellant,            *
                                          *
      v.                                  *
                                          *
United States of America,                 *
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: January 10, 2000

                                    Filed: February 3, 2000
                                     ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.




                                          -2-
       Roeles Ortiz, Sean Demarco Stone, Eric Gabriel Ortiz, and Ramon Ortiz, Jr.
(collectively Appellants) appeal the district court's adverse rulings on their motions for
new trial and to vacate their sentences. We affirm.

       The Appellants raise several contentions in support of their claims for a new trial
and for correction of their sentences. Having reviewed the record, we reject their
arguments. We agree with the district court's conclusions that, first, the newly
discovered exculpatory evidence the government failed to disclose would not likely
produce an acquittal if a new trial were granted or provide a basis to correct the
Appellants' sentences, and second, because the withheld evidence does not undermine
confidence in the verdicts and the sentences, the evidence does not satisfy the
materiality requirement under Brady v. Maryland, 373 U.S. 83, 87 (1963). We also
conclude the district court's sentence-related factual findings about drug quantities and
roles in the offenses are not clearly erroneous, the district court properly imposed a
weapons enhancement, and the district court neither violated nor misapplied the
sentencing guidelines. We are satisfied the district court properly denied the
Appellants' motions for a new trial and to vacate their sentences, the appeal simply
involves the application of settled principles of law to unique facts, and the issues do
not warrant a comprehensive opinion. We thus affirm the district court without further
discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-